Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     1 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 1 of ID:
                                                                       17 6401470




             United States Court of Appeals
                           For the First Circuit


 No. 20-1527

                               SANG CHEOL WOO,

                           Plaintiff, Appellant,

                                       v.

                            CHARLES C. SPACKMAN,

                                  Defendant,

                                 SO-HEE KIM,

                              Movant, Appellee.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Allison D. Burroughs, U.S. District Judge]


                                    Before

                        Kayatta, Selya, and Barron,
                              Circuit Judges.


      Darryl Stein, with whom John Han and Kobre & Kim LLP were on
 brief, for appellant.
      Douglas S. Brooks, with whom Joseph B. Hernandez and
 LibbyHoopes, P.C. were on brief, for appellee.


                              February 12, 2021
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     2 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 2 of ID:
                                                                       17 6401470



             SELYA, Circuit Judge.        This appeal requires us, as a

 matter of first impression in this circuit, to explore the scope

 and reach of 28 U.S.C. § 1963 — a statute that permits the

 registration of certain judgments in a federal district court.

 Concluding that the New York state-court judgment proffered by the

 appellant does not come within the statutory sweep and that no

 other cognizable basis for federal subject-matter jurisdiction has

 been shown, we affirm both the district court's order of dismissal

 and its denial of reconsideration.

 I. BACKGROUND

             The threshold questions that we must resolve pertain to

 the jurisdiction of the district court to register a state-court

 judgment.    Even so, we find it useful to start with an overview of

 the history and travel of the case.

             The   protagonists    in   the    underlying   controversy    are

 plaintiff-appellant Sang Cheol Woo (Woo) and defendant Charles C.

 Spackman (Spackman). Woo accused Spackman of a violation of Korean

 securities laws, occurring nearly two decades ago, in connection

 with Woo's ownership of shares in a company, publicly listed in

 Korea, that Spackman controlled. Woo alleges that Spackman, acting

 as chief executive officer of the Korean company, engaged in a

 "self-dealing merger." In that merger, the Korean company acquired

 another entity that Spackman owned.          Spackman profited handsomely,

 Woo alleges, even though the stock price of the Korean company


                                     - 2 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     3 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 3 of ID:
                                                                       17 6401470



 plummeted when it was ascertained that the acquired firm had scant

 value.

             In the wake of this debacle, Woo and other investors

 sued Spackman in a Korean court for violations of Korean securities

 laws.     After years of litigation, the Supreme Court of Korea in

 October of 2013 affirmed a judgment in favor of Woo and other

 investors for approximately $4.5 million.           Spackman struggled to

 obtain relief from this judgment, but his final hope for a retrial

 was dashed by the Supreme Court of Korea in May of 2018.

             Unable to collect any money from Spackman in Korea, Woo

 sought recognition of the Korean judgment in New York.                See N.Y.

 C.P.L.R. §§ 5301-5309 ("Uniform Foreign Country Money-Judgments

 Recognition    Act").      In   September   of   2018,   a   New    York   court

 recognized the Korean judgment and entered a judgment in Woo's

 favor for more than $13 million — a figure that included the

 original Korean judgment amount of approximately $4.5 million plus

 accrued interest at the rate of nine percent per annum — together

 with pro-rated interest for the year 2018.          By this time, Spackman

 no longer challenged the finality of the Korean judgment.

             Like its Korean predecessor, the New York judgment went

 unpaid.    Seeking satisfaction, Woo repaired to the United States

 District Court for the District of Massachusetts and filed the New

 York judgment electronically on December 21, 2018, captioning that

 filing as a "Registration of State Court Judgment".                It consisted


                                     - 3 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     4 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 4 of ID:
                                                                       17 6401470



 solely of the decision and order of the New York court.              Woo then

 served multiple subpoenas on Spackman's wife, movant-appellee So-

 Hee Kim (Kim), in Cambridge, Massachusetts, seeking deposition

 testimony and other discovery.           See Fed. R. Civ. P. 45.          Woo

 asserted that Kim had intimate knowledge of Spackman's financial

 holdings in the United States and that she and Spackman maintained

 a shared residence in Massachusetts within the territorial limits

 of the district court's subpoena power. See Fed. R. Civ. P. 45(c).

 Kim moved to quash, arguing (among other things) that the district

 court    lacked   subject-matter     jurisdiction    over   the   underlying

 matter because the registration statute upon which Woo relied, 28

 U.S.C.    § 1963,   only    authorized    district    courts    to   register

 judgments of other federal courts.             Woo opposed the motion to

 quash.

             The district court concluded that section 1963 did not

 authorize the registration of state-court judgments and that,

 therefore, it lacked subject-matter jurisdiction.                 See Woo v.

 Spackman (Woo I), 2019 WL 6715134, at *1 (D. Mass. Dec. 10, 2019).

 The court expressed the view that this conclusion aligned it with

 the weight of authority elsewhere.          See id. at *2-3.    Accordingly,

 it dismissed the matter for want of subject-matter jurisdiction

 and dispensed with other pending motions (including Kim's motion

 to quash) as moot.      See id. at *3.




                                     - 4 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     5 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 5 of ID:
                                                                       17 6401470



               Woo moved to reconsider, suggesting for the first time

 that federal subject-matter jurisdiction might exist by reason of

 diversity of citizenship and amount in controversy.                See 28 U.S.C.

 § 1332(a).      The district court denied this motion.                  See Woo v.

 Spackman (Woo II), 2020 WL 1939692, at *1 (D. Mass. Apr. 22, 2020).

               This timely appeal followed.         In it, Woo challenges both

 the   district       court's     order   of   dismissal   and     its   denial   of

 reconsideration.1

 II. ANALYSIS

               On appeal, Woo advances a gallimaufry of arguments.                We

 first consider his argument that section 1963 is itself a source

 of federal jurisdiction because — in his view — it authorizes a

 federal court to register a state-court judgment. We then consider

 Woo's remaining arguments, each of which suggests that the district

 court       possessed     some      alternate    basis    for     subject-matter

 jurisdiction.2

                 A.    Registration Under 28 U.S.C. § 1963.

               Woo's     principal    argument    is   that   28   U.S.C.    § 1963

 permits a district court to register a state-court judgment.                  This


        Spackman was not served below, and he has not filed a brief
         1

 on appeal.
        In the district court, Woo also argued that the New York
         2

 judgment was entitled to full faith and credit in federal court,
 see 28 U.S.C. § 1738, and that federal jurisdiction could be
 premised on this circumstance. This argument has not been renewed
 on appeal and, thus, we deem it abandoned. See United States v.
 Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                          - 5 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     6 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 6 of ID:
                                                                       17 6401470



 argument gives rise to a question of law regarding the district

 court's subject-matter jurisdiction and, thus, engenders de novo

 review.    See Fothergill v. United States, 566 F.3d 248, 251 (1st

 Cir. 2009).

                By its terms, 28 U.S.C. § 1963 authorizes federal courts

 to register certain judgments entered by certain other courts.

 The relevant text provides:

                A judgment in an action for the recovery of
                money or property entered in any court of
                appeals, district court, bankruptcy court, or
                in the Court of International Trade may be
                registered by filing a certified copy of the
                judgment in any other district or, with
                respect to the Court of International Trade,
                in any judicial district, when the judgment
                has become final . . . .

 28 U.S.C. § 1963.          Our task, then, is to determine whether "[a]

 judgment . . . in any court of appeals, district court, bankruptcy

 court,    or    in   the   Court   of    International    Trade"   encompasses

 judgments entered by state courts.

                In making this determination, we do not write on a blank

 slate.    Three of the four courts of appeals that have addressed

 the issue directly have held that the reach of section 1963 does

 not   extend      that     far.    See     Caballero     v.   Fuerzas   Armadas

 Revolucionarias de Colombia, 945 F.3d 1270, 1274 (10th Cir. 2019);

 Mobil Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela, 863

 F.3d 96, 122-23 (2d Cir. 2017); Fox Painting Co. v. NLRB, 16 F.3d

 115, 117 (6th Cir. 1994).          And the fourth such court, while less


                                         - 6 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     7 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 7 of ID:
                                                                       17 6401470



 definitive, has not held to the contrary.            See GE Betz, Inc. v.

 Zee Co., 718 F.3d 615, 625 (7th Cir. 2013).

             Against this backdrop, we begin our inquiry with first

 principles.      Statutory interpretation ought to start with the

 statutory text.     See Plumley v. S. Container, Inc., 303 F.3d 364,

 369 (1st Cir. 2002).      As a general matter, moreover, courts should

 strive to interpret statutes so that each word in the statutory

 text has meaning.      See Gustafson v. Alloyd Co., 513 U.S. 561, 574

 (1995); Akebia Therapeutics, Inc. v. Azar, 976 F.3d 86, 94 (1st

 Cir. 2020).

             The text of section 1963 states that a judgment from a

 rendering court may be registered in "any other district or, with

 respect to the Court of International Trade, in any judicial

 district." 28 U.S.C. § 1963 (emphasis supplied). Read in context,

 Congress's use of the word "other" strongly suggests that the

 rendering court and the registering court must be part of the same

 family of courts.       It is clear beyond peradventure that section

 1963 identifies only federal courts as registering courts, and we

 think it follows that the rendering court must be a federal court

 as well. To hold otherwise would be to ignore Congress's carefully

 chosen wording.      After all, if Congress had intended the statute

 to include judgments originating in state courts, it would make no

 sense to refer to the registering court as "any other district."




                                     - 7 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     8 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 8 of ID:
                                                                       17 6401470



             The      overall     contours    of   the   statutory     text    are

 consistent with this view.           Congress twice amended the statute's

 list of rendering courts over the last few decades, see 28 U.S.C.

 § 1963 (1988); id. § 1963 (1996), but on each occasion it specified

 particular federal courts that could serve as rendering courts.

 If Congress had wanted section 1963 to apply to all courts (federal

 and state), there would have been no need for it to enumerate

 particular federal courts from which a judgment could emanate.

 Reading section 1963 to encompass both federal and state courts as

 rendering     courts     would      make    the   statute's    enumeration    of

 particular federal courts superfluous — and it is apodictic that

 we should avoid, when possible, interpretations of a statute that

 will render words in the statutory text superfluous.                  See Nat'l

 Ass'n of Mfrs. v. Dep't of Def., 138 S. Ct. 617, 632 (2018); City

 of Providence v. Barr, 954 F.3d 23, 37 (1st Cir. 2020).

             There is more. The courts listed in the statute as

 possible     originators       of   the    underlying   judgment      track   the

 constituent courts that, in the aggregate, comprise virtually the

 whole of the federal judicial system.               Although Woo notes that

 certain     states    have     "court[s]     of   appeal[s]"    and    "district

 court[s]," many states do not.             We think it outlandish to suggest

 that Congress intended to make the availability of section 1963's

 registration procedure dependent upon the nomenclature that a

 state happens to assign to its courts, and we do not read section


                                        - 8 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     9 Date
                                Document 37 Filed:
                                             Filed 02/12/2021  Entry
                                                   02/12/21 Page 9 of ID:
                                                                       17 6401470



 1963 as accomplishing so curious a result.          Cf. Inmates of Suffolk

 Cnty. Jail v. Rouse, 129 F.3d 649, 655 (1st Cir. 1997) (recognizing

 that courts should avoid statutory interpretations that produce

 "bizarre" results).

             Swimming upstream, Woo attempts to rely on the Seventh

 Circuit's decision in GE Betz as authority for the proposition

 that section 1963 authorizes a federal court to register a state-

 court judgment.     As we explain below, his reliance is misplaced.

             In GE Betz, the court considered a case in which the

 plaintiff sought to register a state-court judgment in another

 state.    See 718 F.3d at 617.       The defendant removed the case to

 federal court, alleging that the requirements for removal under 28

 U.S.C. § 1441 (including the existence of diversity jurisdiction)

 were satisfied.      See id. at 618.        The plaintiff objected to the

 removal and sought a remand, contending that removal was improper

 because section 1963 barred federal courts from registering state-

 court judgments. See id. at 623.

             The Seventh Circuit addressed only a narrow issue as to

 whether section 1963 prohibits federal courts from registering and

 enforcing state-court judgments (even where alternate grounds for

 federal jurisdiction exist).           See id. at 624-25.         The court

 concluded that "§ 1963 does not prohibit the removal of all matters

 related to the registration of state-court judgments."                Id. at

 625. It added that a federal court may enforce a state-court


                                     - 9 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     10
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 10 of ID:
                                                                        17 6401470



  judgment if "other requirements for federal jurisdiction" are met.

  Id. at 624.

              Contrary to Woo's importunings, the GE Betz court did

  not hold that section 1963 itself authorized federal courts to

  register state-court judgments.        Although the court described the

  statute as "ambiguous" and "not clear," id., it decided only that

  section 1963 did not bar the registration of state-court judgments

  where another basis for jurisdiction was manifest, see id. at 625.

  The court went on to examine alternate jurisdictional theories —

  a necessary corollary of its conclusion that section 1963 itself

  does not authorize the registration of a state-court judgment in

  a federal district court.       See id.

              That ends this aspect of the matter.              We hold that

  section 1963 says what it means and means what it says.              We thus

  conclude that section 1963 does not, in and of itself, authorize

  federal courts to register state-court judgments.              Even so, we

  recognize — as did the Seventh Circuit in GE Betz, see id. — that

  section 1963 does not foreclose other avenues for enforcing a

  state-court judgment in federal court where some independent basis

  for federal jurisdiction exists.3           Thus, we turn to Woo's claim

  that there are independent grounds for federal jurisdiction here.


        3The statute itself makes this clear: section 1963 states,
  in relevant part, that "[t]he procedure prescribed under this
  section is in addition to other procedures provided by law for the
  enforcement of judgments."    Nothing in the statutory text (or

                                     - 10 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     11
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 11 of ID:
                                                                        17 6401470



                 B.   Alternate Grounds for Jurisdiction.

              With    respect     to    alternate    grounds    for    federal

  jurisdiction, Woo chiefly argues that the district court had

  jurisdiction by reason of diverse citizenship and the existence of

  a controversy in the requisite amount.            See 28 U.S.C. § 1332(a).

  This argument, however, faces a high hurdle: prior to the district

  court's entry of its order of dismissal, Woo never so much as

  hinted at the presence of diversity jurisdiction.              Instead, Woo

  surfaced his diversity-of-citizenship theory for the first time in

  his motion for reconsideration.

              We assay "the denial of a motion for reconsideration for

  abuse of discretion."         Caribbean Mgmt. Grp. v. Erikon LLC, 966

  F.3d 35, 44 (1st Cir. 2020).          In general terms, such a motion is

  a vehicle for a party either to bring forth previously unavailable

  evidence or to show "that the original judgment was premised on a

  manifest error of law or fact."         Id. at 44-45 (quoting Ira Green,

  Inc. v. Mil. Sales & Serv. Co., 775 F.3d 12, 28 (1st Cir. 2014)).

  Woo's motion for reconsideration, though, did not satisfy either

  of these criteria.        In it, he pointed to no newly discovered

  evidence previously unavailable to him; nor did he identify any

  mistake of law or fact purportedly infecting the district court's




  elsewhere, for that matter) indicates that section 1963 shuts the
  federal court's doors to other possible mechanisms for enforcement
  of a state-court judgment.

                                       - 11 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     12
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 12 of ID:
                                                                        17 6401470



  order of dismissal.          As relevant here, the motion sought to

  advance, for the first time, a new and previously unmentioned

  theory of jurisdiction — a theory that had been available to Woo

  all along.

                Woo's attempt to shoehorn a new and previously available

  theory into a motion for reconsideration distorts the office of

  such a motion.        At the same time, the absence of any pleaded

  jurisdictional facts runs counter to the principle that "[f]ederal

  courts are courts of limited jurisdiction."               Kokkonen v. Guardian

  Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see In re Olympic

  Mills Corp., 477 F.3d 1, 6 (1st Cir. 2007).               Given this principle,

  it is irrefragable that the burden of establishing jurisdiction

  must fall to the party who asserts it.              See Kokkonen, 511 U.S. at

  377; Aversa v. United States, 99 F.3d 1200, 1209 (1st Cir. 1996).

  Thus,    we   have   held   that   a   party     asserting   the   existence   of

  diversity jurisdiction under 28 U.S.C. § 1332 must allege facts

  sufficient to show that the requirements for such jurisdiction are

  satisfied in the particular case.               See, e.g., Bearbones, Inc. v.

  Peerless Indem. Ins. Co., 936 F.3d 12, 15 (1st Cir. 2019); Harrison

  v. Granite Bay Care, Inc., 811 F.3d 36, 40-41 (1st Cir. 2016); see

  also Kale v. Combined Ins. Co. of Am., 924 F.2d 1161, 1163 n.1

  (1st Cir. 1991) (holding bare reference to 28 U.S.C. § 1332 in

  string    citation    not   enough      to   make   out    claim   of   diversity

  jurisdiction).


                                         - 12 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     13
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 13 of ID:
                                                                        17 6401470



                 Woo made no such allegations here.            His initial filing

  in the district court contained no allegations at all concerning

  the parties' citizenship,4 nor did he even mention — in any

  pleading, memorandum, or other document served prior to his motion

  for reconsideration — the possibility that diversity jurisdiction

  might exist. Thereafter, Woo made two filings in response to Kim's

  motion to quash, but neither filing contained either an assertion

  that       diversity    jurisdiction   existed      or   facts    adumbrating   the

  existence of such jurisdiction.             Woo's second reply is especially

  telling       because    —   after   Kim    had    raised   the    specter   of   a

  jurisdictional          defect   —   Woo     expounded      on    other   possible

  jurisdictional theories but did not mention the possibility of

  diversity jurisdiction.

                 Woo did, of course, refer to diversity of citizenship in

  his motion for reconsideration.            Here, however, that was too late.

  "A motion for reconsideration is not the venue to undo procedural

  snafus or permit a party to advance arguments [he] should have

  developed prior to judgment."              Biltcliffe v. CitiMortgage, Inc.,

  772 F.3d 925, 930 (1st Cir. 2014).                As we have explained, when a

  plaintiff fails properly to develop a theory in his filings prior




         Woo's initial fourteen-page filing consisted solely of the
         4

  New York court decision and order. Those documents contained no
  assertions concerning the parties' citizenship. Nor did Woo at
  any point either amend or move to amend his initial filing to
  include that information.

                                         - 13 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     14
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 14 of ID:
                                                                        17 6401470



  to dismissal of his action, there can be "no abuse of discretion

  in the district court's refusal to address that theory on a motion

  for reconsideration."       Iverson v. City of Boston, 452 F.3d 94, 104

  (1st Cir. 2006); see Caribbean Mgmt., 966 F.3d at 45 ("[I]t is

  settled beyond hope of contradiction that, at least in the absence

  of exceptional circumstances, a party may not advance new arguments

  in a motion for reconsideration when such arguments could and

  should have been advanced at an earlier stage of the litigation.").

  So it is here.

              Little   more    need   be   said.5     Jurisdiction     is   the

  cornerstone of every federal court action, and "jurisdictional

  facts ought to be gathered and assessed before an action is

  commenced."     Bearbones, 936 F.3d at 16.          It follows, as night

  follows day, that the district court's rejection of Woo's belated

  effort to switch jurisdictional horses midstream was well within

  the compass of its discretion.

              Woo has another arrow in his quiver.        He argues that the

  district court could have exercised jurisdiction to register the

  judgment simply by availing itself of Massachusetts law.                   In

  support, he points to a pair of Massachusetts statutes which, he

  says, provide authority for the district court to register the New


        5Given our conclusion, we need not reach Kim's argument that
  even if the citizenship and amount-in-controversy requirements
  were met, Woo's attempted registration of the state-court judgment
  does not constitute a "civil action[]" under 28 U.S.C. § 1332(a).

                                      - 14 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     15
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 15 of ID:
                                                                        17 6401470



  York judgment.     See Mass. Gen. Laws ch. 218 § 4A ("Massachusetts

  Uniform Enforcement of Foreign Judgments Act"); id. ch. 235 § 14(a)

  ("Executions in actions on judgments").6

              This argument is futile.        To begin, chapter 218, § 4A

  was not even in effect at the time Woo attempted to register his

  state-court judgment in the district court.              Woo attempted to

  register the judgment by filing it on December 21, 2018.                  But

  chapter 218, § 4A did not take effect until April 1, 2019.

              In all events, there is an even more fundamental flaw in

  Woo's argument.     The availability of state enforcement mechanisms

  in this case is dependent upon the antecedent establishment of

  federal jurisdiction (by, say, the proper registration of an

  underlying judgment or pleading facts sufficient to satisfy the

  requirements of the diversity statute). See Fed. R. Civ. P. 69(a);

  Burgos-Yantín v. Mun. of Juana Díaz, 909 F.3d 1, 8-9 (1st Cir.

  2018) (per curiam); see also 12 Charles Alan Wright & Arthur R.

  Miller, Federal Practice and Procedure § 3011 (3d ed. 2014 & Supp.

  2020).    A putative plaintiff cannot unlock the door to a federal

  forum merely because some state remedial mechanism would seem to

  suit his purposes.      See U.S.I. Props. Corp. v. M.D. Constr. Co.,




        6The first of these state statutes, chapter 218, § 4A,
  describes the circumstances in which a Massachusetts court may
  register a foreign judgment. The second of these state statutes,
  chapter 235, § 14(a), requires that a plaintiff deliver a copy of
  a foreign judgment to the registering court.

                                     - 15 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     16
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 16 of ID:
                                                                        17 6401470



  230 F.3d 489, 498 n.8 (1st Cir. 2000) ("Nor is it sufficient to

  rely on the incorporation of state procedures in Rule 69(a) to

  establish federal enforcement jurisdiction.")                      An independent

  showing of federal jurisdiction is a sine qua non to the use of

  such state-law mechanisms in a federal court.               Indeed, Woo's brief

  seems   to   acknowledge     that    Massachusetts        procedures      would    be

  available only after the requirements for diversity jurisdiction

  have been satisfied.          Given our conclusion that Woo has not

  successfully invoked the district court's diversity jurisdiction,

  see text supra, the district court had no way to avail itself of

  Massachusetts law in order to register the New York state-court

  judgment.

               We add a coda.          It is of no consequence that Woo

  identifies    what   he     describes     as    "more     than    70   state-court

  judgments"    that   district       courts     sitting    in     the   District    of

  Massachusetts have previously enforced.                 There is no indication

  that jurisdiction was contested in any of those cases and, thus,

  they have no precedential force.          So, too, the cases that Woo cites

  in an effort to demonstrate that federal courts "repeatedly"

  enforce foreign judgments under state law are inapposite.                  In each

  of   them,   the   resort    to   state      procedures    coincided      with    the

  existence of federal jurisdiction.              See, e.g., Wright v. Bank of

  Am., N.A., 517 F. App'x 304, 306 (6th Cir. 2013) (affirming

  district court's enforcement of state-court judgment while sitting


                                       - 16 -
Case: 20-1527    Document: 27 Page:
         Case 1:18-mc-91545-ADB     17
                                DocumentDate Filed:02/12/21
                                         37 Filed   02/12/2021
                                                             PageEntry
                                                                 17 of ID:
                                                                        17 6401470



  in diversity); Endocare, Inc. v. Technologias Urologicas, Inc.,

  950 F. Supp. 2d 341, 344 (D.P.R. 2013) (explaining that district

  court   has   authority     to   enforce    state-court    judgment    while

  exercising diversity jurisdiction).

              To say more would be to paint the lily.             We conclude

  that, in the circumstances at hand, Woo's alternate grounds for

  jurisdiction cannot rescue his case.

  III. CONCLUSION

              We need go no further. For the reasons elucidated above,

  the district court's order of dismissal for want of subject-matter

  jurisdiction and its denial of Woo's motion for reconsideration

  are both



  Affirmed.




                                     - 17 -
